Title: William Lee to Thomas Jefferson, 15 December 1817
From: Lee, William
To: Jefferson, Thomas


                    
                        Sir
                        Washington
Decr 15. 1817
                    
                    The young man in question arrived a few days ago and is now at work at the factory. Mr Keller tells me he finds him very intelligent—He boards at the factory and Mr Keller to whom I have abandoned it for the present wishes to fix the prices of his board and what he is to pay for learning the trade. I have put off the adjustment of these points until I know your ideas on the subject and I have recommended to Mr Keller to write you thereon that you may know what he expects & what he will engage to teach Mr Stewart for—
                    
                        I am with the highest respect & attachment Your very humble St
                        Wm Lee
                    
                